18-3227
    Stapleton v. Ponte


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 25th day of November, two thousand nineteen.

    PRESENT:
                ROBERT D. SACK,
                PETER W. HALL,
                JOSEPH F. BIANCO,
                      Circuit Judges.
    _____________________________________

    Kadar Stapleton,
                               Plaintiff-Appellant,

                         v.                                                18-3227

    Joseph Ponte, Commissioner of Correction, Dora
    B. Schriro, former Commissioner of Correction,
    Department of Correction, Lisette Camilo,
    Commissioner of the New York City Department
    of Citywide Administrative Services, New York
    City Department of Citywide Administrative
    Services, The City of New York,
                          Defendants-Appellees.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                          Kadar Stapleton, pro se, Rosedale, NY.

    FOR DEFENDANTS-APPELLEES:                         Deborah A. Brenner, Claibourne Henry, of
                                                      counsel, for Zachary W. Carter, Corporation
                                                      Counsel of the City of New York, New
                                                      York, NY.
       Appeal from a judgment of the United States District Court for the Eastern District of New

York (DeArcy Hall, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Kadar Stapleton, a former correction officer proceeding pro se, sued the City of New York

(the “City”), the New York City Department of Correction (the “DOC”), DOC officials, the New

York City Department of Citywide Administrative Services (the “DCAS”), and a DCAS official.

He alleged that his termination from the DOC violated his due process rights under 42 U.S.C. §

1983 and violated state law. The defendants moved to dismiss pursuant to Fed. R. Civ. P.

12(b)(6), arguing, inter alia, that Stapleton’s claims were barred by collateral estoppel because he

had unsuccessfully litigated the same issues in a state court proceeding brought under Article 78

of the New York Civil Practice Law and Rules, which was affirmed on appeal. See Matter of

Stapleton v. Ponte, 138 A.D.3d 751 (2d Dep’t 2016). The district court granted the defendants’

motion on that ground. This appeal followed. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       We review a district court’s grant of a Rule 12(b)(6) motion to dismiss de novo, “accepting

the complaint’s factual allegations as true and drawing all reasonable inferences in the plaintiff’s

favor.” Carpenters Pension Tr. Fund of St. Louis v. Barclays PLC, 750 F.3d 227, 232 (2d Cir.

2014) (internal quotation marks omitted). We also review de novo the application of the collateral

estoppel doctrine. See Matusick v. Erie Cnty. Water Auth., 757 F.3d 31, 45 (2d Cir. 2014).

       Under the Full Faith and Credit Act, 28 U.S.C. § 1738, a federal court must apply New

York collateral estoppel law to New York state court judgments. See Hoblock v. Albany Cnty.

                                                 2
Bd. of Elections, 422 F.3d 77, 93 (2d Cir. 2005). “The doctrine of collateral estoppel precludes a

party from relitigating an issue which has previously been decided against him in a proceeding in

which he had a fair opportunity to fully litigate the point.” Kaufman v. Eli Lilly & Co., 65 N.Y.2d
449, 455 (1985) (internal quotation marks and citations omitted); see also Parker v. Blauvelt

Volunteer Fire Co., 93 N.Y.2d 343, 349 (1999) (Under New York law, “[c]ollateral estoppel . . .

precludes a party from relitigating in a subsequent action or proceeding an issue clearly raised in

a prior action or proceeding and decided against that party, whether or not the tribunals or causes

of action are the same.”) (internal quotation marks and alteration omitted)). Collateral estoppel

applies with respect to Article 78 proceedings. See LaFleur v. Whitman, 300 F.3d 256, 272 (2d

Cir. 2002).

        The district court properly determined that the elements of collateral estoppel are met in

this case. In the state court proceeding, Stapleton raised the same issues that he later raised in the

district court: whether the Administrative Law Judge (“ALJ”) had the requisite authority and

jurisdiction to conduct the disciplinary hearing under New York Civil Service Law § 75(2)1 and

whether the DOC Commissioner wrongfully terminated him. Stapleton, 138 A.D.3d at 752.

Those issues were actually litigated and decided against Stapleton in state court, and Stapleton had

a “full and fair opportunity” to litigate them in the state proceedings. Kaufman, 65 N.Y.2d at 455.

Indeed, Stapleton does not argue to the contrary.


1
N.Y. Civ. Serv. Law § 75(2) provides, in relevant part, that the hearing addressing disciplinary charges
“shall be held by the officer or body having the power to remove the person against whom such charges are
preferred, or by a deputy or other person designated by such officer or body in writing for that purpose. In
case a deputy or other person is so designated, he shall, for the purpose of such hearing, be vested with all
the powers of such officer or body and shall make a record of such hearing which shall, with his
recommendations, be referred to such officer or body for review and decision.”

                                                     3
       Rather, Stapleton argues that collateral estoppel does not apply because there has been a

change in controlling authority—the Second Department’s opinion in Matter of Lindo v. Ponte,

150 A.D.3d 1244 (2d Dep’t 2017), issued after Stapleton and during the district court

proceedings—that precludes the application of collateral estoppel.    We have held that collateral

estoppel does not apply where “[m]odifications in controlling legal principles could render a

previous determination inconsistent with prevailing doctrine, and changed circumstances may

sufficiently alter the factual predicate such that new as-applied claims would not be barred by the

original judgment.” Monahan v. N.Y.C. Dep’t of Corr., 214 F.3d 275, 290 (2d Cir. 2000) (internal

quotation marks and citations omitted).   Thus, “even where the specified elements of collateral

estoppel are present, reexamination of a legal issue is appropriate where there has been a change

in the legal landscape after the decision claimed to have preclusive effect.”    Faulkner v. Nat’l

Geographic Enters. Inc., 409 F.3d 26, 37 (2d Cir. 2005).

       Stapleton’s argument that Lindo represents such a change is internally inconsistent. In his

appellate brief, he quotes extensively from Matter of Wiggins v. Bd. of Educ. of City of N.Y., 60
N.Y.2d 385 (1983). Wiggins held that if there is no written designation authorizing an ALJ to

conduct a N.Y. Civ. Serv. Law § 75 hearing, the ALJ has no jurisdiction to conduct the hearing or

to discipline an employee, any report issued by the ALJ is a nullity, and any removing officer has

no basis on which to act, such that its determination would be arbitrary. 60 N.Y.2d at 387–88.

Lindo applied that principle in holding that the trial court erred in relying upon a letter as the

requisite written designation because that letter was outside the record and not relied upon by the

respondents. 150 A.D.3d at 1246–47. Stapleton argues, on the one hand, that New York courts

have consistently ruled in accordance with Wiggins, but he also argues, on the other hand, that

                                                4
Lindo represented “a change in the law applicable to his case.” Appellant Br. 7; see also id. at

12. Wiggins, decided well before the Second Department’s decisions in both Stapleton and Lindo,

represents the prevailing view of New York courts in interpreting N.Y. Civ. Serv. Law § 75(2).

Even in Stapleton, the Second Department cited Wiggins—demonstrating that it was familiar with

governing law on the issue—but nevertheless concluded that the ALJ had been properly designated

to conduct Stapleton’s disciplinary hearing. Stapleton, 138 A.D.3d at 752. When the Second

Department came to a different conclusion in Lindo a year later, that decision cited with approval

both Wiggins and Stapleton. Lindo, 150 A.D.3d at 1246–47. It does not follow, then, given

Lindo’s adherence to Wiggins and its approving reference to Stapleton, that Lindo either explicitly

or implicitly changed “the legal landscape” so as to bar the application of the collateral estoppel

doctrine. Faulkner, 409 F.3d at 37.2

       At most, the Second Department in Stapleton misapplied Wiggins. But the preclusive

effect of a final judgment is not “altered by the fact that the judgment may have been wrong or

rested on a legal principle subsequently overruled in another case.” Federated Dep’t Stores, Inc.

v. Moitie, 452 U.S. 394, 398 (1981).




2
   The district court reasoned that Lindo did not constitute a change in the applicable law because
it was not binding on the Appellate Division of the First Department, “the court before which
Plaintiff’s case was decided.” App. 15. We agree with Stapleton that this reasoning was
erroneous in that Stapleton’s state court appeal was decided by the Appellate Division of the
Second Department, the court that authored Lindo. See Stapleton, 138 A.D.3d at 751. We
nevertheless agree with the result reached by the district court.

                                                5
       We have considered all of Stapleton’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.

                                          FOR THE COURT:
                                          Catherine O=Hagan Wolfe, Clerk of Court




                                             6